DETAILED ACTION
The present application is now under examination by Valarie Bertoglio, AU 1632.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Applicant’s amendment and response filed on 12/08/2021 is acknowledged. Claims 8-17 and 19-22 have been canceled and claims 23-24 are currently added.  
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 should be witten as an active limitation that recites that the aggregate produces about 2 to about 50 cell-derived extracellular vesicles per 100 stem cells. Also, the term “c ells” should read “cells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,18 and23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-3, 6-7, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Baraniak and McDevitt. Cell Tissue Res. 2012:347(3):701-711(hereinafter referred to as Baraniak and McDevitt) as evidenced by Yu et al. Int J Mol Sci. 2014; 15(3):4142-4157 (hereinafter referred to as Yu et al) and Katsuda et al. Sci Rep. 2013;3:1197 (hereinafter referred to as Katsuda et al) is withdrawn as Baraniak taught aggregation by centrifugation, which is now excluded from the breadth of the claims. 

Claim Rejections - 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3, 6-7, and 23-24 under 35 U.S.C. 103 as being unpatentable over Baraniak and McDevitt. Cell Tissue Res. 2012:347(3):701-711 (hereinafter referred to as Baraniak and McDevitt) in view of Katsuda et al. Sci Rep. 2013;3:1197 (hereinafter referred to as Katsuda et al) is withdrawn as Baraniak taught aggregation by centrifugation, which is now excluded from the breadth of the claims.

Claim(s) 1-3,67 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sart (Tissue Engineernig, 2014, 20:365-380) in view of Yeo (Advanced Drug Delivery Reviews 65 (2013) 336–34) and Timmers (2011, Stem Cell Research, 6:206-214) as evidenced by ExoCarta (printout attached, http://exocarta.org/gene_summary?gene_id=3589 accessed on 03/10/2022).
Yeo taught that MSCs are a source of exosomes for therapeutic effect (see section 3.4 Mechanism for the therapeutic efficacy of MSCs). Yeo taught exosomes have a diameter of 40-100nm (claim 3) and carry secreted proteins and RNA (see Section 2.1 Basic properties of exosomes). Yeo references the ExoCarta online database which provides the characterized contents of exomes released from various cell types. ExoCarta, for example supports the presence of a variety of interleukins, including Interleukin 11, immunoglobulins, vascular growth factors, and extracellular matrix proteins in exosomes from human mesenchymal stem cells. Thus, Yeo taught obtaining exosomes from MSC culture. With regard to culture duration prior to 1, 23 and 24. Yeo did not teach producing 3D aggregates with the MSCs.
Sart teaches that 3D culture of MSCs (adult stem cells; claim 2) leads to increased secretion of a multitude of therapeutic factors including prostaglandins, ECM and angiogenic factors such as EGF and HGF (see page 369, col. 2) when compared to 2D culture. Sart discusses that 3D MSC aggregates have greater therapeutic effect than transplant as single cells (see page 374, column 2). Sart discusses that the aggregates are not merely a clump of single cells but that the cells in the aggregate communicate and alter their structure and physiology accordingly (see Figure 1, for example).  Sart taught mesenchymal stem cells can spontaneously form 3D aggregates and favors doing so without centrifugation (as is now required by claim 1). Sart teaches that centrifugation causes forced aggregation and subjects cells to mechanical forces, generating dissimilar microenvironments. Spontaneous aggregation allows for self-assembly to select a subpopulation of cells while shedding others. Sart teaches long-term culture of the aggregates using shake culture (page 373, col. 2) and that the aggregates have a diameter of 100-300 m (claim 3; see page 373, col. 1).

It would have been obvious at the time of filing to combine the teachings of Sart regarding centrifugation-free aggregation of MSCs followed by shake culture to form 3D aggregates that produce higher levels of therapeutic compounds with those of Yeo regarding release of therapeutic proteins by MSCs in exosomes to arrive at a method of generating 3D aggregates of MSCs and collecting the extracellular vesicles.  The skilled artisan would have been motivated to make such a combination as Sart taught that the therapeutic effects of 3D MSCs were greater than single MSCs. One would have had a reasonable expectation of success 
With regard to claims 6-7, Sart taught the aggregates have a diameter of 100-300m (see page 373). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sart (Tissue Engineering, 2014, 20:365-380) in view of Yeo (Advanced Drug Delivery Reviews 65 (2013) 336–34) and Timmers (2011, Stem Cell Research, 6:206-214) as evidenced by ExoCarta (printout attached, http://exocarta.org/gene_summary?gene_id=3589 accessed on 03/10/2022) as applied to claims 1-3,6-7 and 23-24 above, and further in view of Cha (March 2015, Maromolecular Research. 23:245-255).
The limitations of claim 1 are met as set forth above. None of Sart, Yeo and Timmers taught use of a microwell with a size of 50-250m as encompassed by claims 4-5. However, Cha taught that the size of the microwell used to form 3D aggregates offers control over aggregate size and that to obtain 150 m aggregates, a 150 m microwell can be used, which is a size within the range of MSC aggregate sizes set forth by Sart.
It would have been obvious at the time of filing to use the microwells with a 100-250m diameter as taught by Cha to control the size of stem cell aggregates. Formation of 100-300m  MSC aggregates was taught by Sart. Thus, one would be motivated by the teachings of Cha to use microwell diameters in line with the desired size of aggregates. One would have had a reasonable expectation of success given the teachings of Cha that the aggregates form to the size of the microwell.

Applicant’s Remarks
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632